Citation Nr: 0410941	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  97-24 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased (compensable) disability evaluation 
for service-connected squamous metaplasia hyperkeratosis, cervical 
stenosis, and condyloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. G. Long, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
September 1988.

This matter was previously before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which, in relevant part, denied the 
veteran's claim for an increased (compensable) disability rating 
for her service-connected squamous metaplasia hyperkeratosis, 
cervical stenosis, condyloma.

In a decision dated in July 1999, the Board remanded this issue to 
afford the veteran a Travel Board Hearing.  The veteran cancelled 
the first hearing, scheduled in May 2000.  The hearing was 
rescheduled for July 2000 and the veteran failed to appear.  
Subsequently, the case was returned to the Board for adjudication.  
In a decision dated in September 2000, the Board remanded this 
issue to attempt to obtain treatment records from the veteran 
relevant to her claim and to afford the veteran an updated 
gynecological examination.  Despite numerous written requests, the 
veteran failed to provide the RO with the requested information 
necessary to obtain her treatment records.  However, the veteran 
was afforded a VA examination in November 2003.  The Board 
concludes that the development it requested in its September 2000 
Remand has been accomplished, and, therefore, the case is ready 
for adjudication.


FINDINGS OF FACT

1.  The veteran's service-connected quamous metaplasia 
hyperkeratosis, cervical stenosis and condyloma, is manifested by 
some mild symptoms which do not require continuous treatment.

2.  The veteran's squamous metaplasia hyperkeratosis, cervical 
stenosis and condyloma, does not present such an unusual 
disability picture as to render application of the regular rating 
schedule provisions impracticable.  




CONCLUSION OF LAW

The criteria for a compensable rating for squamous metaplasia 
hyperkeratosis, cervical stenosis, condyloma have not been met. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.116, 
Diagnostic Codes 7610-7615 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his representative, 
if any, concerning certain aspects of claim development.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

The Board also notes that a recent decision by the United States 
Court of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  See Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  It also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  

The Court has held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ decision 
was made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, without 
addressing the merits of this issue, in the present case, the 
Board finds the RO has satisfied its obligations under the VCAA, 
Pelegrini, supra and Quartuccio, supra.  The Board further finds 
that any failure on the RO's part to satisfy the requirements of 
the VCAA is harmless error and did not result in prejudice to the 
veteran.

In the present case, the RO notified the veteran of the 
information necessary to substantiate her claim by means of the 
discussions in the August 1996 rating decision; November 1996 
statement of the case (SOC); July 1999 and September 2000 Board 
Remands; December 2003 supplemental statement of the case (SSOC); 
correspondence dated in August 2003; and a VCAA notification 
letter sent in March 2002.  These documents informed the veteran 
of the evidence necessary to establish entitlement to an increased 
compensable disability rating for service connected squamous 
metaplasia hyperkeratosis, cervical stenosis, condyloma and of the 
regulations relevant to the adjudication of her case.  In 
addition, these documents identified the information and evidence 
the RO would obtain and the information and evidence the veteran 
was responsible to provide.  The Board concludes that the 
discussions therein adequately informed the veteran of the 
information and evidence needed to substantiate her claim, thereby 
meeting the notification requirements of the VCAA, Pelegrini, 
supra and Quartuccio, supra. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO satisfied 
its duty to assist the veteran by obtaining her available medical 
records, scheduling multiple hearings and affording her an updated 
VA examination.  Furthermore, the Board notes that the veteran's 
claim was remanded in July 1999 to afford her the opportunity to 
testify.  Nevertheless, the veteran cancelled her hearing, 
scheduled for May 2000, and failed to appear for her rescheduled 
hearing in July 2000.  Moreover, the Board remanded the veteran's 
claim in September 2000, so the RO could obtain treatment records 
related to the veteran's gynecological condition.  However, 
despite written requests for information, the veteran did not 
provide the RO with the information necessary for it to identify 
or obtain any additional VA or private treatment records 
associated with her gynecological condition.

In addition, the veteran and her representative have had ample 
opportunity to present evidence and argument in support of this 
appeal and have not identified any outstanding available 
information or evidence relevant to the veteran's claim.   

The Board concludes that all relevant facts have been properly and 
sufficiently developed and that VA has satisfied its duties, as 
set out in the VCAA, to notify and to assist the veteran with 
respect to the issue adjudicated in this decision.  Furthermore, 
the Board concludes the RO complied with the instructions of its 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
addition, the Board notes that to the extent that the RO may not 
have complied with the requirements to assist the veteran under 
the VCAA, any error constituted harmless error and did not result 
in any prejudice to the veteran.  See VCAA, Pelegrini, supra and 
Quartuccio, supra. 

II.  Legal Criteria/Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).  Separate diagnostic codes identify the 
various disabilities and the criteria that must be met for 
specific ratings.  The regulations require that, in evaluating a 
given disability, the disability be viewed in relation to its 
whole recorded history.  38 C.F.R. § 4.2 (2003).  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The Board notes the VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable based upon the 
assertions and issues, raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991). 

In cases that involve an unlisted condition, it is permissible to 
rate under the Diagnostic Code for a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2003).  The evaluation of the same "disability" 
or the same "manifestations" under various diagnoses, however, is 
prohibited.  See 38 C.F.R. § 4.14 (2003); see also, Brady v. 
Brown, 4 Vet. App. 203, 206 (1993) (a claimant may not be 
compensated twice for the same symptomatology as "such a result 
would overcompensate the claimant for the actual impairment of his 
earning capacity.") 

Furthermore, 38 C.F.R. § 4.27 (2003) provides that unlisted 
disabilities that require rating by analogy will be coded with the 
first two numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a hyphen.

For example, as noted above, the veteran is currently rated 0 
percent disabled for her service-connected squamous metaplasia 
hyperkeratosis, cervical stenosis, condyloma.  She is rated under 
38 C.F.R. § 4.116, Code 7699-7615 (2003).  Code 7699 pertains 
generally to gynecological disease and other disabilities; Code 
7615 pertains to the ovary.  See 38 C.F.R. §§ 4.20, 4.27 (2003).  
The Board notes that the veteran's disorders are contemplated by 
Diagnostic Codes 7610 through 7615; the ratings under each of 
these diagnostic codes are identical.  

In addition, the Board notes that the diagnostic codes and 
provisions relating to gynecological disorders were revised 
effective April 21, 1995.  (Compare 38 C.F.R. §§ 4.116, 4.116a, 
Diagnostic Code 7610 (1994), with 38 C.F.R. § 4.116, Diagnostic 
Code 7610(1996); 60 Fed.Reg. 19855 (April 21, 1995)).  However, 
since the veteran filed her claim for an increased disability 
rating subsequent to the revisions of this code, only the new 
regulations apply to her claim.

Service connection is currently in effect for squamous metaplasia 
hyperkeratosis, cervical stenosis and condyloma, and a 
noncompensable evaluation has been assigned under the provisions 
of 38 C.F.R. § 4.116, Diagnostic Code 7615 (2003).  For Diagnostic 
Codes 7610-7615, which address Disease, Injury, or Adhesions of 
Female Reproductive Organs, a 30 percent evaluation is assigned 
when symptoms are not controlled by continuous treatment; a 10 
percent disability rating is assigned for symptoms that require 
continuous treatment; and, a noncompensable rating is assigned for 
symptoms that require continuous treatment.  Id.  

With the above criteria in mind, the relevant evidence will be 
summarized.  The veteran filed a claim for an increased 
compensable disability rating in connection with her service-
connected squamous metaplasia, hyperkeratosis, cervical stenosis, 
condyloma.  Service records dated in July 1986 indicate that the 
veteran was treated for several venereal warts of the vulva.  

The veteran underwent a VA examination in August 1994, which 
indicated, in relevant part, that her pelvic uterine examination 
was within normal limits.  Her vagina was within normal limits and 
her cervix had no lesions.  It also indicated her uterus was 
anteverted but had normal shape and size, was non-tender.  In 
addition the veteran experienced cervical motion tenderness.  
There were no adnexa masses.  And, her rectovaginal examination 
was "confumatory."  The veteran also had complaints of abdominal 
pain, which are not related to the conditions for which she seeks 
an increased rating.

The veteran underwent an examination at a private facility in May 
1995, after she was referred for follow up for abnormal Pap smear.  
A colposcopy was performed and was "adequate" showing human 
papilloma virus (HPV) changes on the anterior cervical lip.  A pap 
smear was accomplished and an ECC was done.  An exocervical biopsy 
corresponding to HPV changes was performed.  No abnormal vessels, 
mosaicism or punctuation were observed.   Scattered white focal 
areas of the anterior lip were all felt to be consistent with the 
HPV changes.  Additionally a potassium hydroxide (KOH ) prep was 
negative.  In addition, hemostasis was maintained with silver 
nitrate and a post-colpo instruction sheet was given to the 
patient.

Physical examination revealed no cervical motion tenderness on 
bimanual examination.  The uterus was midline, non-tender and 
normal size and shape.  No adnexal masses were palpated and the 
inguinal areas demonstrated no pathology.  There was a negative 
obturator and a positive iliopsoas sign on the right side only. 

HPV changes were demonstrated on colposcopy, and pathology results 
are discussed in the June 1995 examination report.  

The June 1995 examination report indicates the Pap smear shows 
squamous metaplasia.  Endocervical curettage (ECC) and exocervical 
biopsies showed no pathologic disease.  

The September 1995 examination report indicated the veteran's 
external genitalia were normal.  Her vagina was clear.  Her cervix 
showed no lesions and there was no cervical motion tenderness.  
Her uterus was anteverted and of normal size and shape; there were 
no adnexal masses.  In addition, the report indicated the Pap 
smear performed showed only squamous metaplasia and "was somewhat 
unsatisfactory due to air dry artifact."

In November 2003, the veteran underwent a VA examination, which 
indicated the veteran developed cervical dysplasia in 1986 with 
findings suggestive of HPV in 1986.  This condition was treated by 
conization and there was no further recurrence until 1995.  In 
1995 an abnormal pap smear led to the performance of another 
conization.  However, the pathology report of the coned tissue 
revealed no pathology.  Since 1995, the veteran's pap smears have 
shown hyperkeratotic changes.  Her examinations have not shown 
leukoplakia.  Her menstrual cycles are regular and light.  There 
is no history of intermenstrual bleeding and no dysmenorrhea 
(menstrual cramps).  

Physical examination revealed the veteran has mild dyspareunia 
positionally.  Her pelvic examination was negative.  Her uterus 
was normal in size and nontender, her cervix was clean with no 
discharge.  There was no vaginal discharge.  The "os" from the 
cervix was irregular from previous conization but did not appear 
stenotic.  The cervix was non-tender and the adnexae were 
negative.  The right ovary was normal sized and not tender.  There 
were no masses in the rectum.  Previous cervical dysplasia was 
treated successfully by conization in 1986.  The examiner noted 
recurrent hyperkeratotic findings on cytology, but no gross 
lesions of leukoplakia to account for the cytology.  
A pap smear was performed with negative results for 
intraepithelial lesion or malignancy.  The interpretive result was 
hyperkeratosis.  

Based on the examination, the examiner determined metaplasia was 
not present and there were no warts found on examination.  In 
addition, DNA typing for the causative agent, HPV, revealed no 
virus.  With respect to cervical stenosis, "stenotic changes were 
located in the proximal portion of the endocervical canal.  The 
examiner noted that if a significant stenotic obstruction were 
present, the veteran would suffer severe menstrual cramps.  
However, the veteran denied any menstrual cramps.  Therefore, the 
examiner concluded the stenosis was "not clinically significant" 
and "the likelihood of stenosis becoming worse and therefore 
symptomatic is remote."

Finally, a colposcopically-directed biopsy of the hyperkeratotic 
lesion of the cervix was performed; it revealed no underlying 
dysplastic change.  The examiner noted the presence of a 
keratinized mucosa did not increase the veteran's chance of 
developing cervical dysplasia.  The examiner further noted that 
benign hyperkeratosis represented a microscopic response to 
previous trauma or treatment.  The examiner also noted there was 
no dysplasia present and because of the absence of HPV, it would 
not recur unless there is reinfection.  However it is advised she 
continue with pap smears every "q6 months."

A review of the record indicates the veteran suffers no symptoms 
as a result of her service-connected conditions.  Specifically, 
her recent VA examination report, dated in November 2003, 
indicates no metaplasia or warts.  Furthermore, stenosis, while 
present, is "not clinically significant" and "hyperkeratosis is 
benign and represents microscopic response to previous trauma or 
treatment."  Accordingly, the Board finds that the manifestations 
of the veteran's service-connected squamous metaplasia, 
hyperkeratosis, cervical stenosis and condyloma, most nearly 
approximate a noncompensable disability rating, which is the 
current rating for this disorder.  See 38 C.F.R. § 4.7 (2003); see 
also 38 C.F.R. § 4.116, Diagnostic Codes 7610-7615 (2003).  
Significantly, these conditions are almost completely 
asymptomatic.  And, to the extent that these conditions manifest 
symptoms, the symptoms do not require continuous treatment.

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities." 38 C.F.R. § 
3.321(b)(1) (2003).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  In this regard, the Board 
finds no evidence of an exceptional disability picture, which 
results in marked interference with employment or frequent periods 
of hospitalization due solely to this service-connected disorder.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance of the 
evidence is against a rating in excess of 0 percent, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an increased (compensable) disability evaluation 
for service-connected squamous metaplasia hyperkeratosis, cervical 
stenosis and condyloma, is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



